Title: To John Adams from John Browne Cutting, 18 October 1796
From: Cutting, John Browne
To: Adams, John



Dear Sir,
Boston 18 Octr. 1796

I regret that urgent business hinders me from making yourself and Mrs Adams a visit at Braintree prior to my return to Philadelphia. It was a pleasure I had reckond upon and the rather as my friend H.G. Otis had promised to accompany me in his carriage. As it is very possible I may be absent during the next Session of Congress in Philadelphia—and considering you Sir, in the double capacity of an high officer of the United States and as an old and true Friend of mine; I take the liberty of inclosing a statement that I hope will at least satisfy you that I have behaved like an honourable and honest man—in a transaction which has been much misunderstood and misrepresented. It is printed—merely to save the expence of copying; for private perusal not for publication. May every blessing attend you and your Family!
Your respectful & affectionate / Friend and Sert

John B. Cutting